Citation Nr: 1133667	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-38 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from December 22, 1969, to May 12, 1970, during which period he had 72 days lost under 10 U.S.C. § 972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a letter decision of June 2007 of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida, by which the RO denied the appellant's claim of entitlement to a nonservice-connected pension on the basis that he had not served on active duty for at least ninety days and that the evidence did not show the presence of a service-connected disability at the time of his release from active duty such as would have justified a disability-related release from duty.  


FINDINGS OF FACT


1.  The appellant had total countable service of two months, eleven days, with seventy-two lost days.  

2.  The appellant is not shown to have ninety days of qualifying active service; he was not discharged or released from service for a service-connected disability.


CONCLUSION OF LAW

The requirements for basic eligibility for nonservice- connected disability pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.15, 3.203, 3.314 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be eligible for nonservice-connected pension benefits and that even if he was absent without leave for a period of time during service, this absence should not be excluded from the computation of his service time.

Nonservice-connected pension benefits are generally available for qualifying veterans of a period of war.  See 38 U.S.C.A. § 1521(a) (West 2002).  A veteran is entitled to such pension benefits if the veteran served for 90 days or more during a period of war; if the veteran served during a period of war and was discharged from service due to a service-connected disability; if the veteran served for a period of 90 consecutive days which began or ended during a period of war; or if the veteran served for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j) (West 2002).  Qualifying service is the total period of active service, exclusive of time spent on furlough, time lost on absence without leave (without pay), under arrest (without acquittal), in desertion, while undergoing sentence of court martial, etcetera.  38 C.F.R. § 3.15 (2010).

A review of the record discloses that the appellant served in the United States Army from December 22, 1969, to May 12, 1970.  This service was verified in May 2003.  Contained in the claims folder is a copy of the appellant's DD 214 (Armed Forces of the United States Report of Transfer or Discharge).  Block 13a of the form indicates that the appellant was discharged "under honorable conditions" which is equal to a general, but not honorable, discharge.  Block 30 further shows that the appellant's non-pay or lost days periods included 72 days under 10 U.S.C. 972 (February 11, 1970, to March 30, 1970; April 1, 1970, to April 10, 1970; and, April 27, 1970, to May 10, 1970).  Net service for the period of service was noted as two months and eleven days.  

The provisions of 10 U.S.C. 972 indicate that enlisted members of the military are liable to serve added time to make up absence from duty on account of desertion, absence without proper authority as determined by competent authority, confinement by military or civilian authority in connection with a trial, or inability to perform duties because of intemperate use of drugs or alcoholic liquor or because of disease or injury resulting from misconduct.

While the appellant does not challenge that these non-pay periods occurred, he contends that he was not informed that he would not be eligible for VA nonservice-connected pension benefits.  He does not contend that he was forced to be absent without authority because of verbal and physical maltreatment by his superiors, or because of a family emergency, or due to a psychiatric disorder.  In this regard, there is no indication that he was discharged because of service-connected disability, and it should be pointed out that service department findings are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); see generally Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  Here, the service department has indicated that the appellant had lost time in accordance with 10 U.S.C. 972.  By including this time as time lost, the service department has indicated that the determination was made by military authority that his absence was indeed without proper authority.  As such, the Board finds that the appellant did not meet any requirement of 38 U.S.C.A. § 1521(j) (West 2002) for eligibility for a nonservice-connected pension.  The claim is denied.

In adjudicating the appellant's claim, the Board has considered the applicability of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  Nevertheless, the Board finds that the matter of the appellant's eligibility is determined by the law and by determinations of qualifying service by the service department which in turn bind VA.  Consequently, further action under the VCAA is not necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).



ORDER

Entitlement to nonservice-connected disability pension benefits is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


